                                         Case 3:20-cv-07364-WHO Document 141 Filed 08/31/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST WEST BANK,                                    Case No. 20-cv-07364-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                                 v.                                         TEMPORARY STAY PENDING
                                   9
                                                                                            RESOLUTION OF ARBITRABILITY
                                  10     SUKEERT SHANKER, et al.,                           OF CLAIMS
                                                        Defendants.                         Re: Dkt. No. 120, 121
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendants Sukeert Shanker and Aeldra Financial, Inc. (collectively, “Defendants”) have

                                  14   filed a motion for a temporary stay of the case pending the resolution of the arbitrability of the

                                  15   claims. Dkt. No. 121. Plaintiff East West Bank (“EWB”) does not oppose. Dkt. No. 138.

                                  16   Defendants’ motion is therefore GRANTED. This action is stayed until I rule on Defendants’

                                  17   motions to compel arbitration, Dkt. Nos. 114-4, 116-4, except that Defendants shall continue to

                                  18   comply with the preliminary injunction order, Dkt. No. 101, and the order compelling discovery,

                                  19   Dkt. No. 106. The parties shall also continue to engage in ongoing mediation proceedings.

                                  20   Within 14 days following the ruling on Defendants’ motions to compel arbitration, the parties will

                                  21   meet and confer and, if necessary, provide a joint statement addressing the need for the setting of

                                  22   any case deadlines previously set in Dkt. No. 82 and providing the parties’ proposed deadlines for

                                  23   same.

                                  24           Defendants have also filed an administrative motion to seal the motion for a temporary

                                  25   stay. Dkt. No. 120. A party seeking to seal court records must overcome a strong presumption in

                                  26   favor of the public’s right to access those records. See Ctr. for Auto Safety v. Chrysler Grp., LLC,

                                  27   809 F.3d 1092, 1096 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety,

                                  28   137 S. Ct. 38 (2016). In this case, a “good cause” standard applies because Defendants’ motion
                                         Case 3:20-cv-07364-WHO Document 141 Filed 08/31/21 Page 2 of 2




                                   1   for a temporary stay is a nondispositive motion. Ctr. for Auto Safety, 809 F.3d at 1097. “There

                                   2   may be ‘good cause’ to seal records that are privileged, contain trade secrets, contain confidential

                                   3   research, development or commercial information, or if disclosure of the information might harm

                                   4   a litigant’s competitive standing.” See Dugan v. Lloyds TSB Bank, PLC, No. 12-CV-2549-WHA,

                                   5   2013 WL 1435223, at *2 (N.D. Cal. Apr. 9, 2013).

                                   6            EWB seeks to seal commercially sensitive information concerning its employment

                                   7   policies, such as language from its proprietary employee handbook regarding its employee dispute

                                   8   resolution process. Dkt. No. 139 ¶ 4. Specifically, EWB seeks to seal information related to its

                                   9   arbitration agreement with employees. Dkt. No. 120-4. EWB claims that if the information is

                                  10   disclosed it will enable competitors to know the terms by which EWB and its employees are

                                  11   bound. Dkt. No. 139 ¶ 4. But the information does not contain trade secrets or confidential

                                  12   information. Instead, it relates to common aspects of arbitration agreements, such as whether
Northern District of California
 United States District Court




                                  13   discovery is allowed or whether the arbitrator can consider dispositive motions. It is unclear how

                                  14   such information will harm EWB’s competitive standing if disclosed. EWB does not cite any

                                  15   authority supporting its request to seal this kind of information. Accordingly, the administrative

                                  16   motion to seal the motion for a temporary stay is DENIED. The clerk shall UNSEAL Dkt. No.

                                  17   120-4.

                                  18
                                  19            IT IS SO ORDERED.

                                  20   Dated: August 31, 2021

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
